Citation Nr: 1014987	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran was afforded a VA psychiatric 
examination in conjunction with his claim in January 2008.  
The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  However, such an examination is necessary if 
there are complaints of, or evidence indicating, an increase 
in severity in the underlying disability since the last 
examination.  See VAOPGCPREC 11-95.  

The report of the Veteran's January 2008 VA examination 
indicates that he had experienced periodic suicidal thoughts 
"but denies any such feelings presently."  A Global 
Assessment of Functioning (GAF) score of 54, which under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV) 
signifies moderate symptoms, was rendered.

An October 2008 VA treatment record, however, indicates that 
the Veteran was seen for active suicidal ideation and was 
rated as "a moderate risk" for harm to self.  A GAF score 
of 35, signifying major impairment under the DSM-IV, was 
rendered.  Later in November 2008, the Veteran underwent a VA 
mental health intake assessment.  During this assessment, he 
stated that "recently he has been feeling worse," mentioned 
suicidal ideation in the past, and "reported having some 
nihilistic thoughts about being dead but denies having any 
specific ideas, plans or intention to harm/kill himself."  
The examiner rendered a GAF score of 46, which signifies 
serious symptoms under the DSM-IV.  Subsequent December 2008 
VA treatment records indicate no active suicidal ideation but 
contain a GAF score of 50, slightly higher but similarly 
indicative of serious symptoms.

Given that these outpatient treatment records raise a 
significant question of an increase in the severity of the 
Veteran's PTSD symptoms, the Board finds it "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002) that he be 
reexamined to more fully ascertain his current disability 
picture, especially the question of suicidal ideation.

The Board also notes that the Veteran's VA outpatient 
treatment records from the Salem, Virginia, VA Medical Center 
(VAMC) have not been updated since January 2009, even though 
it appears that he had been receiving frequent mental health 
treatment there.  Updated records should accordingly be 
requested.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the issue of initial rating for PTSD is REMANDED 
for the following action:

1.  The Salem VAMC should be contacted, 
and all treatment records of the Veteran 
dated since January 2009 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The Veteran should then be afforded a 
VA mental disorders examination to 
determine the symptoms and severity of 
the service-connected PTSD.  The relevant 
documents in the Veteran's claims file 
should be reviewed by the examiner in 
conjunction with the examination.  

The VA examiner should describe all 
subjective complaints and objective 
symptoms of PTSD, with particular 
attention to question of whether suicidal 
ideation is present or has been present 
since the Veteran's September 2007 
application.  The VA examiner should 
render a multi-axial diagnosis with a GAF 
score.  The VA examiner should discuss 
the GAF score in the context of the VA 
outpatient records from November and 
December of 2008.  Moreover, the examiner 
should describe the extent of 
occupational and social impairment 
resulting from the Veteran's PTSD.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) as well.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
he should be given an opportunity to 
respond before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The Veteran is advised to appear and participate 
in any scheduled VA examination(s), as failure to do so may 
result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


